DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
cl.21: “the outer dome flange, or the outer vortex chamber wall flange defining a plurality of openings in airflow communication with the channel for providing the airflow”; Fig 7 to which the Application is drawn by original presentation (by claiming the mount 186) only depicts openings in the mount for providing such airflow.
cl.28: “the inner dome flange, or the inner vortex chamber wall flange defining a plurality of openings in airflow communication with the inner channel for providing the airflow”; Fig 7 to which the Application is drawn by original presentation (by claiming the mount 186) only depicts openings in the mount for providing such airflow.
cl.33: “an inner annular lip” of the inner vortex chamber; Fig 7 to which the Application is drawn by original presentation (by claiming the mount 186) does not depict an annular lip. The annular lip is only shown in nonelected embodiments of Figs 2-4. Note, the Specification does not provide for the combination of the annular lip of Figs 2-4 with the mount embodiment of Fig 7. Instead, the description of the inner vortex chamber of Fig 7 is limited to [0074] which describes the inner vortex chamber being configured in substantially the same manner as the outer vortex chamber of Fig 7. 
cl.35-36: mixing/injection sections; Fig 7 to which the Application is drawn by original presentation (by claiming the mount 186) does not depict mixing/injection sections. The mixing/injection sections are only shown in the nonelected embodiment of Fig 6. Note, the Specification does not provide for the combination of the mixing/injection sections of Fig 6 with the mount embodiment of Fig 7. Instead, the description of the inner vortex chamber of Fig 7 is limited to [0074] which describes the inner vortex chamber being configured in substantially the same manner as the outer vortex chamber of Fig 7. 
cl.36: “an outlet of the inner annular channel is arranged radially inward of the injection section and the mixing section”; Fig 6 is the only figure depicting the mixing and injection sections, and Fig 6 shows the mixing and injection sections being radially inward of the outlet with respect to the engine axis (the convention used most consistently for determining inner vs. outer throughout the majority of the disclosure).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
cl.21: “an outer vortex chamber wall defining a forward end and comprising an inner surface, and having an outer vortex chamber wall flange” is believed to be in error for -- an outer vortex chamber wall comprising a forward end, an inner surface, and an outer vortex chamber wall flange--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33,  the recitation “an inner annular lip” is not supported by the original disclosure in combination with the features of claim 21 reciting “a mount”. That is, the original disclosure does not describe the combination of an outer vortex chamber having a mount (Fig 7) with an inner vortex chamber having a lip (Figs 2-4). The only description of the inner vortex chamber of the embodiment of Fig 7 is in  [0074], which describes the inner vortex chamber being configured in substantially the same manner as the outer vortex chamber of Fig 7 (thus excluding a lip). The original claims (1-20) also do not disclose the claimed combination of Figs 2-4 and 7. 
Dependent claims 34-40 are also therefore rejected. 
Regarding claims 35-36, the recitations of an “injection section” and “mixing section” of the inner channel are not supported by the original disclosure in combination with the features of claim 21 reciting “a mount”. That is, the original disclosure does not describe the combination of an outer vortex chamber having a mount (Fig 7) with an inner vortex chamber having injection/mixing sections (Fig 6). The only description of the inner vortex chamber of the embodiment of Fig 7 is in  [0074], which describes the inner vortex chamber being configured in substantially the same manner as the outer vortex chamber of Fig 7 (thus excluding a lip). The original claims (1-20) also do not disclose the claimed combination of Figs 6 and 7. 
Dependent claim 37 is also therefore rejected. 
Regarding claim 36, the recitation of “an outlet of the inner annular channel is arranged radially inward of the injection section and the mixing section” is not supported by the original disclosure. Firstly, the Specification provides no description of the relative radial positioning of these features. Secondly, Fig 6 is the only figure depicting the mixing and injection sections, and Fig 6 shows the mixing and injection sections being radially inward of the outlet with respect to the engine axis (the convention used most consistently for determining inner vs. outer throughout the majority of the disclosure, see also 112b discussion below). 
Dependent claim 37 is also therefore rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21, the recitation(s) “an outer vortex chamber wall defining a forward end and comprising an inner surface, and having an outer vortex chamber wall flange” renders the claim indefinite because it is unclear how the features are connected/arranged. It is unclear whether the wall defines a forward end of the overall combustor or whether the wall comprises a forward end. Furthermore, it is not clear whether the flange forms the wall or joins to the wall. If the latter, it is not clear how the flange is connected with the wall, especially in relation to the forward end. 
Dependent Claims 22-40 are also therefore rejected.
Regarding claim 24, the recitation “the plurality of openings in the mount” renders the claim indefinite because it is unclear whether this limitation is conditional upon claim 21 having openings in at least the mount, or whether the limitation is positively requiring the plurality of openings being in the mount. That is, when the plurality of openings are only formed through the dome flange and/or the wall flange, it is unclear whether claim 24 is moot, or whether claim 24 adds openings in the mount to the plurality of openings. 
Dependent Claim 25 is also therefore rejected.
	Regarding claims 27 and 30, the recitation “substantially continuously” renders the claims indefinite because it is unclear what is considered substantially continuous versus discontinuous. The Specification provides a guide for “substantially” only in reference to a numerical value (i.e. within 10%). However, it is not clear what 10% of “continuously” means. 
	Regarding claims 28 and 37,  the recitation “an inner surface” renders the claim indefinite because it is unclear whether this inner surface is a radially inner surface with respect to the engine axis (surface not facing the vortex), or an inner surface with respect to the combustion products (surface facing the vortex). The convention used in Applicant’s disclosure, measures the radially inner and outer directions with respect to the engine axis such that the recitation “an inner surface” (148) of the inner vortex chamber wall (108) should be named an outer surface. However, it is unclear whether this is what Applicant intends since the Specification does not use the term outer surface. 
Dependent Claims 29-32 are also therefore rejected.
	Regarding claim 33, the recitation of an “inner annular lip” of the inner vortex chamber renders the claim indefinite because it is unclear whether Applicant means to claim a separate embodiment (that of Figs 2-4) or whether Applicant has combined features of the claimed embodiment (of Fig 7 as per mount claimed in claim 21) with those of another embodiment (not supported under 112a as discussed above). 
Dependent Claims 34-40 are also therefore rejected.
	Regarding claims 35-36, the recitations of a “mixing section” and an “injection section” of the inner vortex chamber renders the claim indefinite because it is unclear whether Applicant means to claim a separate embodiment (that of Fig 6) or whether Applicant has combined features of the claimed embodiment (of Fig 7 as per mount claimed in claim 21) with those of another embodiment (not supported under 112a as discussed above). 
Dependent Claim 37 is also therefore rejected.
	Regarding claim 38, the recitation “second annular wall extension” renders the claim indefinite because it lacks antecedent basis in the claims; i.e. there is not first annular wall extension claimed. It is unclear whether Applicant refers to a single wall extension or whether Applicant is requiring two wall extensions.
Dependent Claims 39-40 are also therefore rejected.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 27-30, 33-35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aicholtz 6334298.
Regarding claim 21, Aicholtz teaches a trapped vortex combustor for use in a gas turbine engine (Fig 1; Col.2 ll.49-50), 
the trapped vortex combustor defining a radial direction (Fig 1, vertical to page) and a circumferential direction (Fig 1, into/out of page; see also Figs 4-6), 
the trapped vortex combustor comprising: 
an outer vortex chamber wall (OVC, Fig 1 below) defining a forward end and comprising an inner surface, and having an outer vortex chamber wall flange (Fig 1 below); 

    PNG
    media_image1.png
    908
    1162
    media_image1.png
    Greyscale

a dome (dome plate 28) having an outer dome flange (Fig 1 above); and 
a mount (30) attaching the outer dome flange to the outer vortex chamber wall flange (Fig 1), a channel (88) defined between the outer dome flange and the outer vortex chamber wall flange (Figs 1-3), 
wherein the dome and the outer vortex chamber wall define at least in part an outer trapped vortex chamber (46), 
the channel extending along the circumferential direction (Figs 1-6; Col.5 ll.44-46) at the mount between the outer dome flange and the outer vortex chamber wall flange and configured to receive an airflow (via 90; Col.5 ll.44-56), 
the outer dome flange defining a plurality of openings (90) in airflow communication with the channel for providing the airflow as a continuous annular airflow to the inner surface of the outer vortex chamber wall (Col.5 ll.44-56), 
wherein the dome further defines a fuel nozzle opening (radially outermost 48; Col.3 ll.34-38), with all openings in the dome outward of the fuel nozzle opening along the radial direction, excepting any effusion cooling holes having a diameter less than about 0.035 inches, being in airflow communication with the channel (cooling holes 90 being the only holes, and they communicating with 88).
Regarding Claim 22, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches an inner combustion chamber liner (18) and an outer combustion chamber liner (16) together defining a combustion chamber (14), wherein the outer vortex chamber is positioned upstream of the combustion chamber (Fig 1).
Regarding Claim 23, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the mount further comprises a C-shaped flange (56; Figs 2-3) extending around the outer vortex chamber wall flange and the outer dome flange (Figs 1-3).
Regarding Claim 27, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the channel extends substantially continuously three hundred and sixty degrees about an axial centerline of the trapped vortex combustor (Figs 1-6, Col.5 ll.44-46).
	Regarding Claim 28, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the channel is an outer channel (Fig 1), and
wherein the dome further comprises an inner dome flange (Fig 1 below), and the combustor further comprises: 

    PNG
    media_image2.png
    908
    1162
    media_image2.png
    Greyscale

an inner vortex chamber wall (IVC wall, Fig 1 above) defining a forward end and comprising an inner surface and having an inner vortex chamber wall flange (Fig 1 above); and 
an inner mount (32) attaching the inner dome flange to the inner vortex chamber wall flange (Fig 1); 
an inner channel (88; Figs 1-3; Col.3 ll.51-62) defined between the inner dome flange and the inner vortex chamber wall flange (Fig 1), 
wherein the dome and the inner vortex chamber wall define at least in part an inner trapped vortex chamber (46), 
the inner channel extending along the circumferential direction at the inner mount between the inner dome flange and the inner vortex chamber wall flange (Fig 1; Col.5 ll.44-46) and configured to receive an airflow (via 90), 
the inner dome flange defining a plurality of openings (90) in airflow communication with the inner channel for providing the airflow as a continuous annular airflow to the inner surface of the inner vortex chamber wall (Col.5 ll.44-56).
	Regarding Claim 29, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the fuel nozzle opening of the dome is an outer fuel nozzle opening (Fig 1), wherein the dome further defines an inner fuel nozzle opening (radially innermost 48), and wherein all openings in the dome inward of the inner fuel nozzle opening along the radial direction, excepting any effusion cooling holes having a diameter less than about 0.035 inches, are in airflow communication with the inner channel (only openings 90 inward of inner fuel nozzle opening 48 and openings 90 communicate with channel 88).
	Regarding Claim 30, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the inner channel extends substantially continuously three hundred and sixty degrees about an axial centerline of the trapped vortex combustor (Figs 1-6; Col.5 ll.44-46).
Regarding Claim 33, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the channel is an outer channel (Fig 1), and 
wherein the trapped vortex combustor further comprises: 

    PNG
    media_image3.png
    908
    1162
    media_image3.png
    Greyscale

an inner vortex chamber (radially inward 46), comprising: 
an inner vortex chamber wall (IVC wall, Fig 1 above) extending axially from a forward end to an aft end (Fig 1 above), 
wherein the dome extends radially outward from the forward end of the inner vortex chamber wall (Fig 1), 
wherein an inner annular lip (Fig 1 above) extends axially aft from the dome to define, at least in part, an inner annular channel (Fig 1; 88; Col.3 ll.51-62) between the inner annular lip and the forward end of the inner vortex chamber wall (Fig 1).
	Regarding Claim 34, Aicholtz teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    908
    1162
    media_image4.png
    Greyscale

Aicholtz further teaches the outer channel defines an outlet (O1, Fig 1 above), and the inner annular channel defines an outlet (O2, Fig 1 above), wherein the trapped vortex combustor defines a cavity height between the outer vortex chamber wall at the outlet of the outer channel and the inner vortex chamber wall at the outlet of the inner annular channel (Fig 1 above).
	Regarding Claim 35, Aicholtz teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    708
    749
    media_image5.png
    Greyscale

Aicholtz further teaches the inner annular channel defines an injection section and a mixing section (Fig 2 above).
	Regarding Claim 38, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the inner vortex chamber further comprises an inner transition wall extending radially outward from an aft end of the inner vortex chamber wall, 

    PNG
    media_image6.png
    908
    1162
    media_image6.png
    Greyscale

the inner transition wall including a second annular wall extension extending from a radially outer end of the inner transition wall (Fig 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aicholtz.
Regarding Claims 31, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the outer channel defines an outer channel outlet (Fig 1 below, O1) and the inner channel defines an inner channel outlet (Fig 1 below, O2), 

    PNG
    media_image4.png
    908
    1162
    media_image4.png
    Greyscale

wherein the trapped vortex combustor defines a cavity height (Fig 1 above) between the outer vortex chamber wall at the outer channel outlet and the inner vortex chamber wall at the inner channel outlet (Fig 1), 

    PNG
    media_image7.png
    708
    749
    media_image7.png
    Greyscale

wherein the outer channel further defines a maximum height (Fig 2 above), and 
wherein the maximum height of the outer channel is much smaller than the cavity height (Fig 1). Note, the channel (88) is identified as the slot (Col.5 IIl.47-48) between the parallel portions of the lip (86) and the outer chamber wall (thus, the maximum height being a constant channel height); the region forward of the channel being a plenum that fluidly communicates the openings (90) to the channel (88).
Aicholtz further teaches the channel (88) oriented “so that cooling air is directed downstream and forms a thin cooling film on the inner surface of the outer liner’ (emphasis added; Col.5 II.52-56). The geometry of the system together with the established fluid dynamics of air flow dictate that channel height is a determining factor of film thickness.
Aicholtz does not specifically teach the maximum height of the outer channel being between about 0.1 percent and about eight percent of the cavity height.
However, MPEP 2144.05 (Il) (A) provides that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In this case, the general conditions of the claim are disclosed in the prior art, as discussed in the claim mapping to Aicholtz in the above discussion including the maximum channel height, the cavity height, and the former being much smaller than the latter, thus it is not inventive to discover the optimum or workable ranges, of the relative heights, by routine experimentation, in this case requiring conventional known methods of CFD modeling and/or trial testing of various relative heights. The normal desire of scientists or artisans to improve upon what is already generally Known provides the motivation to determine where in a generically disclosed range of relative heights is the optimum minimum separation height. The limitation requiring channel maximum height being between about 0.1 percent and about eight percent of the cavity height, was a mere carrying forward of an original patented conception, Aicholtz, involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, and was thus not such an invention as will sustain a patent, even though the claimed range of channel maximum height being between about 0.1 percent and about eight percent of the cavity height may have produced better results than Aicholtz.

Claims 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aicholtz in view of Boardman 9074773.
Regarding Claim 26, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the outer vortex chamber is configured to receive a total amount of airflow during operation (From openings 48 and 90; Col.3 ll.35-50, Col.5 ll.44-56), and wherein at least a portion of the total amount of airflow is provided through the channel (Col.5 ll.44-56).
Aicholtz does not teach the portion provided annular flow being at least about fifteen percent of the
total amount of airflow.
However, Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) wherein a total amount of air is supplied to the vortex chamber (i.e., from air/fuel mixing tubes 134, 132, and air injection holes 126; Col.4 Il.48-64) and the portion of the total amount of airflow provided to the chamber via air injection holes 126 and/or fuel sources 128 (including 132, 134) is adjusted by changing the number and position of air injection holes and fuel sources in order to achieve the desired amount of air and fuel in the vortex (Col.3 Il. 48-65). In Boardman’s case, the air sources of 134 and 132 are premixed fuel/air as a gas fuel (Fig 4), thus, it is the number of air injection holes that must be selected in order to adjust the fuel/air ratio. There being only gas fuel sources (132, 134) and pure air sources (126) of air to the vortex chamber, adjusting the amount of air flowing to the chamber from pure air sources relative to the amount of air provided by the gas fuel injectors (132, 134), amounts to adjusting the proportion of air from pure air sources relative to the total amount of air flow to the vortex chamber.
Overall, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings (90) in Aicholtz being adjusted in number in order to adjust the portion of air provided by the channel (88) to the vortex chamber to be at least 15% of the total air received by the vortex chamber (i.e., including air through fuel injector 48), may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Aicholtz teaching all the claimed structures, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, as taught by Boardman (i.e., by changing the number of pure air sources 126 of Boardman, analogous to openings 90 of Aicholtz), would have been an obvious extension of prior art teachings, in order to obtain the desired air/fuel ratio in the vortex chamber (Boardman, Col.3 II.62-65) . In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 32, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz further teaches the outer channel defines an outer channel outlet (Fig 1 below, O1) and the inner channel defines an inner channel outlet (Fig 1 below, O2), 

    PNG
    media_image8.png
    908
    1162
    media_image8.png
    Greyscale

wherein the trapped vortex combustor defines a cavity height between the outer vortex chamber wall at the outer channel outlet and the inner vortex chamber wall at the inner channel outlet (Fig 1 above), 
wherein the fuel nozzle opening defines a separation from the inner surface of the outer vortex chamber wall (Fig 1 above).
Aicholtz does not specifically teach the separation is between about one percent and about eight percent of the cavity height.
However, Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) with outer chamber wall (122) wherein “the position of fuel injectors (128) “may vary depending on the rotation of the vortex 130” and the embodiment of Fig 4 with clockwise vortex rotation with fuel injector (134) closer to the outer chamber wall than in the embodiment of Fig 5 with counterclockwise vortex rotation.
Overall, Boardman teaches it was known to adjust the position of fuel injectors near the trapped vortex in order to adjust the rotation and position of the vortex relative to the combustor as a whole, thus the separation of the fuel injector from the outer chamber wall relative to the cavity height of the combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case fuel injector (48) separation from the chamber wall of Aicholtz being between 1-8% of the cavity height, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II}(B). Where the general conditions of a claim are disclosed in the prior art, in this case Aicholtz teaching all the claimed structures, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, as taught by Boardman (i.e., by changing the separation distance), would have been an obvious extension of prior art teachings, in order to obtain the desired vortex rotation and position (Boardman, Col.3 II.62-65) . In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aicholtz in view of Burrus 6286317.
Regarding Claim 38, Aicholtz teaches all the limitations of the claimed invention as discussed above. Aicholtz additionally teaches an alternative interpretation of the transition wall as shown in Fig 1 below.

    PNG
    media_image9.png
    908
    1162
    media_image9.png
    Greyscale
 
Aicholtz does not teach the second annular wall extension under this interpretation.
However, Burrus teaches a gas turbine engine trapped vortex combustor (10) with a transition wall (52) extending radially outward from an aft end (Fig 1 below) of an inner vortex chamber wall (Fig 1 below, IVC wall), the transition wall including a second annular wall extension (at least a portion of 49, Fig 1; i.e. incl. 64 in Fig 2) extending from a radially outer end of the inner transition wall (Figs 1-2). 

    PNG
    media_image10.png
    878
    1377
    media_image10.png
    Greyscale

Burrus further teaches cooling air being guided by the second annular wall extension to provide film cooling to the transition wall (Col.4 ll.24-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aicholtz to include the second annular wall extension of Burrus in order to provide film cooling to the transition wall (Burrus, Col.4 ll.24-38).
Regarding Claim 39, Aicholtz in view of Burrus teaches all the limitations of the claimed invention as discussed above. Aicholtz in view of Burrus also teaches the inner transition wall comprises an inner transition wall opening that directly faces the second annular wall extension.
That is, Johnson further teaches a transition wall opening (68; Fig 2; Col.4 ll.24-38) in the inner transition wall that directly faces the second annular wall extension (Figs 1-2) to provide film cooling to the transition wall (Col.4 ll.24-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aicholtz in view of Burrus to include the transition wall opening of Burrus in order to provide film cooling to the transition wall (Burrus, Col.4 ll.24-38).
Regarding Claim 39, Aicholtz in view of Burrus teaches all the limitations of the claimed invention as discussed above. Aicholtz in view of Burrus also teaches an inner transition wall airflow through the inner transition wall opening is redirected by the second annular wall extension in the radial direction toward the inner vortex chamber wall.
That is, Burrus further teaches an inner transition wall airflow (through 68 in Fig 2) passing through the inner transition wall opening is redirected by the second annular wall extension in the radial direction toward the inner vortex chamber wall (Fig 2; Col.4 ll.24-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aicholtz in view of Burrus to include the transition wall opening for providing airflow of Burrus in order to provide film cooling to the transition wall (Burrus, Col.4 ll.24-38).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741